--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDMENT TO RESTRICTED STOCK AWARD
OR DEFERRED RESTRICTED STOCK AGREEMENT
PURSUANT TO
THE OMEGA HEALTHCARE INVESTORS, INC. 2004 STOCK INCENTIVE PLAN
 
 
This Amendment (this “Amendment”) is made by Omega Healthcare Investors, Inc.
(the “Company”) effective July 20, 2012 (the “Effective Date”).
 
INTRODUCTION
 
                                                (the “Recipient”) is a director
of the Company and has outstanding restricted stock awards subject to vesting
under Restricted Stock Award agreements dated January 2010, January 2011 and
January 2012 pursuant to the Omega Healthcare Investors, Inc. 2004 Stock
Incentive Plan or deferred restricted stock awards subject to vesting under a
Deferred Restricted Stock Agreement relating to stock units granted January
2010, January 2011, and January 2012 pursuant to the Omega Healthcare Investors,
Inc. Deferred Stock Plan and the Omega Healthcare Investors, Inc. 2004 Stock
Incentive Plan (the “Agreements”).  As of the Effective Date, the Company has
adopted a mandatory retirement policy for directors and in connection therewith
the Company has determined that each director's unvested restricted stock grants
and unvested stock unit grants will become vested upon the mandatory retirement
of the director. The Company desires to amend the Agreements to reflect this
determination.
 
NOW, THEREFORE, Exhibit 1, the Vesting Schedule, to each Agreement is amended as
follows:
 
“Notwithstanding any other provision hereof, Restricted Shares or Stock
Units  which are not vested shall become fully vested at the date the Recipient
mandatorily retires as a director of the Company.  The Recipient will be deemed
to have mandatorily retired as a director of the Company only if (i) the
Recipient reaches the mandatory retirement date under the Company’s mandatory
retirement policy for directors, unless the Board waives the application of the
mandatory retirement policy to the Recipient, and (ii) the Recipient ceases to
be a director of the Company on such mandatory retirement date.”
 
Capitalized terms that are not defined in this Amendment shall have the meaning
specified in the Agreements.
 
Except as specifically amended hereby, the Agreements shall remain in full force
and effect as prior to this Amendment.
 
IN WITNESS WHEREOF, the Company has executed this Amendment as of the Effective
Date.
 

  OMEGA HEALTHCARE INVESTORS, INC.          
 
By:
              Title:            

 